Case 4:21-cv-00294-SDJ Document 8-1 Filed 08/26/21 Page 1 of 1 PageID #: 180




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 TURBOCODE LLC,                              §
                                             §
        Plaintiff,                           §   Civil Action No. 4:21-cv-00294
                                             §
                v.                           §
                                             §
 ASUSTEK COMPUTER, INC.,                     §   JURY TRIAL DEMANDED
                                             §
        Defendant.                           §
                                             §

   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS PLAINTIFF
     TURBOCODE LLC’S COMPLAINT UNDER FED. R. CIV. P. 41(B)

       Before the Court is Defendant ASUSTeK Computer Inc.’s Motion to Dismiss Plaintiff

TurboCode LLC’s Complaint Under Fed. R. Civ. P. 41(b). For good cause shown, the Motion is

GRANTED. It is further ordered that Plaintiff shall reimburse Defendant for attorney fees

associated with preparation of the Motion.

       IT IS SO ORDERED.
